Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,614,644. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bahrainwala et al. (hereafter Bahrainwala)(US PgPub 2019/0005445) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Bahrainwala discloses a key information management device (Figure 5) comprising: an information processing device (Figure 5, Element 108) configured to i) deliver key information to a mobile terminal as the mobile terminal transmits a predetermined transmission signal toward a vehicle, the key information being information for unlocking the vehicle, starting the vehicle, or unlocking and starting the vehicle (Figure 5, Elements 103A and 505 and Paragraphs 0152-0153 
Regarding claim 2, Bahrainwala discloses wherein the information processing device is configured to register the permission further in association with unique information corresponding to an owner user of the vehicle (Paragraphs 0152-0154, 0156, 0157 and 0161 where predetermined data from the smartphone of the driver is used to set different levels of permission to the courier).
Regarding claim 3, Bahrainwala discloses wherein: the information processing device is configured to transmit information related to the predetermined service to the mobile terminal having the unique information corresponding to the owner user in response to a request from the mobile terminal having the unique information corresponding to the owner user; and the predetermined service corresponds to the permission associated with the unique information corresponding to the owner user (Figure 5  and Paragraphs 0152-0154, 0156, 0157, 0161 and 0162 where trunk access to the vehicle is relayed to the driver smartphone).
Regarding claim 4, Bahrainwala discloses wherein: the information processing device is configured to store the permission for each user of the vehicle in association with the unique information corresponding to the owner user; the information processing device is configured to transmit information related to a user of the vehicle, other than the owner user, to the mobile terminal 
the user of the vehicle, other than the owner user, corresponds to the permission associated with the unique information corresponding to the owner user (Figure 5, Element 130B and Paragraphs 0152-0154, 0156, 0157 and 0161 where the driver smartphone registers permission levels for use of the vehicle to the courier(s) smartphone.  Trunk access to the vehicle is relayed to the driver smartphone).
	Regarding claim 5, Bahrainwala discloses a communication device configured to bidirectionally carry out communication with each of the vehicles, the mobile terminals, and the external server device through a predetermined communication network (Figure 5, Element 105).
	Regarding claim 6, Bahrainwala discloses wherein the key information further includes information for locking the vehicle (Figure 5, Elements 103A and 505 and Paragraphs 0152-0153 where the driver smartphone includes a key module that receives key information from a server for locking and unlocking the vehicle).
Regarding claim 7, see rejections for claims 1-6.
Regarding claim 8, see rejections for claims 1-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687